DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 23 July 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 7, 9, 15, and 22; has canceled claim 21; and has introduced new claim 23.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant’s arguments, see page 11 of the Applicant’s Remarks, filed 23 July 2021, with respect to the rejection of claims 1-12, 14-18, and 20-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-12, 14-18, and 20-22 has been withdrawn. 
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that the claim amendments overcome the prior art rejections under 35 U.S.C. 103, the Examiner respectfully disagrees.  In 
Additionally the claim amendments largely differentiate themselves from the previous claim set by focus on “transmitting signals.”  However, the claimed “transmitting signals” are not sufficiently described to substantially further limit the claimed invention. Any communication between a sensor and other components inherently relies upon some transmitted signal.  Thus, Barrish, which teaches use of a processor to analyze sensor signals and couple the sensors to actuators, inherently uses transmitting signals.
Regarding the Applicant’s argument that Barrish is silent with respect to providing anatomical information comprising maps of the heart, the Examiner respectfully disagrees.  While Barrish may not explicitly teach the limitation in question, it is by no means completely silent on the subject of anatomical maps.  Rather, Barrish suggests that the invention may be applied to tools for electrophysiology mapping.  This suggestion would lead a person of ordinary skill to consider art known mapping techniques, such as those described in Deno.
Furthermore, the Applicant’s argument that Deno suggests only use of optical signals is unfounded.  The Applicant has not provided any evidence to support this assertion and it runs contrary to Deno’s description of generating a map using a cloud of points of locations of catheter electrodes measured by a magnetic sensor ([0032]).  Furthermore, even if the cloud of points were acquired optically, that would not means .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish et al. (US PGPub 20170157361) in view of Shoham (US PGPub 20170055940), Deno et al. (US PGPub 20110125150), and Isham et al. (US PGPub 20140051968).

Regarding claim 1, Barrish teaches a method for locating a medical tool (e.g. catheters, [0082]) in a three dimensional (3D) space within a heart (direct catheters inside the heart of the patient, [0009]; ablation from within an atrium of the heart, [0173]) during a surgical procedure (surgical system for use with tissue of a patient, [0028]; surgical method, [0031]; medical procedure, [0043] and Fig. 1; ablating selected tissues of the heart, [0093]; AFib ablation from within an atrium of the heart, [0173]) using an electromagnetic navigation system (movement of a hand-held housing … sensed in 1, 2, or 3 positional degrees of freedoms … electromagnetic navigation sensor, [0083]; feedback signals being indicative of … location of the distal portion of the catheter, sensor 63 … location of proximal base 21, [0114] and Fig. 5), the method comprising:
receiving transmitting signals from one or more sensors of the medical tool (transmission of feedback signals from the catheter to the system processor … indicative of … location of distal portion of catheter, Barrish, [0040]);
 if location data is available within the transmitting signal: controlling a display of the location of the medical tool based on the location data (identify the relationships between the sensor coordinate system, the display coordinate system … catheter movement, as shown in the display, [0114]). It is a given that location data must be available in order to be shown in the display and communication from sensor to processor inherently requires “transmitting signals, whether the availability must be “determined” or not is debatable.”
Examiner notes that ablation may be considered non-surgical.  However, Examiner is interpreting “surgical” to broadly cover the kinds of procedures disclosed in the instant application (e.g. any procedure involving insertion of a tool, such as a catheter, into a patient’s body), because the Specification, unlike Barrish, never explicitly uses the words “surgery” or “surgical.”  This interpretation is deemed reasonable because cardiac catheterization requires cutting to access an artery, which broadly meets the definition of surgery.
Barrish does not explicitly teach that the one or more sensors comprise at least a magnetic field sensor; determining whether location data, corresponding to a location of the medical tool, is available within the transmitting signals; if the location data is available within the transmitting signals: providing anatomical information comprising 
However, Barrish teaches that the movement sensing may include at least an accelerometer, gyroscope, and/or an inertial measurement unit ([0017], [0039], [0083]) and that the sensing may be performed by at least two different sensing types ([0083]), which suggests that the accelerometer and/or IMU could be used in combination with the electromagnetic navigation sensor.  Furthermore, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity and integration again to obtain position. In particular, the known kinematic formula for change in position using acceleration includes a term for initial velocity. Thus, the use of velocity in estimating the location would have been obvious, if not inherent, as a well-known means of obtaining position from accelerometer data.  Additionally it is well-known that gyroscopes provide angular velocity data, which may meet the claimed velocity. 
In regard to the use of magnetic field location sensors, Barrish does disclose use of an electromagnetic navigation sensor ([0083]) and electromagnetic navigation system ([0176]) for sensing position.  Isham teaches that electromagnetic navigation systems 
In regard to determining whether location data, corresponding to a location of the medical tool, is available within the transmitting signals and specifically estimating position based on velocity and acceleration of the tool when the data is not available, Shoham teaches using an inertial measurement unit to provide back-up positional information if an image is lost (Abstract), which corresponds to lost location data from an ultrasound image.  Shoham also teaches that drift is inherent to an IMU tracking position ([0008]), which motivates reserving the use of the IMU in Barrish for positioning to instances in which the electromagnetic navigation location data is not available.  Barrish on its own suggests the use of both systems for positioning, but in light of Shoham it is clear that the IMU is best relied upon when other location data is not available to limit the effect of drift.
Deno teaches providing anatomical information comprising maps of the heart (generate anatomical maps of tissue 12, [0032]; tissue 12 comprises heart or cardiac tissue, [0018]; generate a three-dimensional anatomical map … heart, [0033]) in a display (illustration on display device 34, [0033]) based on location data (locations of the catheter electrodes are measured … “cloud” of points … create a “shell” representing the shape of the heart, [0033]).  The anatomical maps of Deno are of clear relevance to 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Barrish to include the one or more sensors comprise at least a magnetic field sensor; determining whether location data, corresponding to a location of the medical tool, is available within the transmitting signals; if the location data is available within the transmitting signals: providing anatomical information comprising maps of the heart in the display based on the location data; and if the location data is not available within the transmitting signals: determining an estimated location of the medical tool based on the transmitting signal comprising a velocity of the medical tool and an acceleration of the medical tool; generating estimated location data corresponding to the estimated location of the medical tool; controlling the display of the location of the medical tool based on the estimated location data; and providing the anatomical information comprising the maps of the heart in the display based on the estimated location data.  Use of magnetic field location sensors would have been obvious as a substitution of the sensors for a generally known type of electromagnetic navigation system, yielding predictable results. One would have been motivated to determine whether location data (i.e. data from the electromagnetic navigation sensor) is available and use the results of the accelerometer/IMU to estimate location specifically when the location data is not 
Regarding claim 2, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method of claim 1, further comprising: receiving an indication of the location of the medical tool (housing pose data may optionally be obtained, [0083]); and generating the indication of the location of the medical tool (sensing of this housing pose data, [0083]).  
Regarding claim 6, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method of claim 1.  The combination does not necessarily teach that the estimated location of the medical tool is determined remote from the medical tool.  
However, Barrish does teach that housing pose data may “optionally” be analyzed using components that are “mostly” within the hand-held housing ([0083]).  This suggests that the data may also optionally not be analyzed so locally, or that parts of the data analysis are performed elsewhere.  Furthermore, remote and local processing are well-known and each would have been obvious to contemplate in accordance with the particular needs of the user.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the estimated location of the medical tool is determined remote from the medical tool.  Remote determination of estimated location would have been an obvious choice 
Regarding claim 7, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method of claim 1, wherein the estimated location of the medical tool is determined local to the medical tool (analyzed using components … entirely contained within the hand-held housing, [0083]).  
Regarding claim 9, Barrish discloses an electromagnetic navigation system (electromagnetic navigation sensor, [0083]) for locating a medical tool  (e.g. catheters, [0082]) in a three dimensional (3D) space (movement of a hand-held housing … sensed in 1, 2, or 3 positional degrees of freedoms … electromagnetic navigation sensor, [0083]; feedback signals being indicative of … location of the distal portion of the catheter, [0040]; sensor 63 … location of proximal base 21, [0114] and Fig. 5) within a heart (direct catheters inside the heart of the patient, [0009]; ablation from within an atrium of the heart, [0173]) during a surgical procedure (surgical system for use with tissue of a patient, [0028]; surgical method, [0031]; medical procedure, [0043] and Fig. 1; ablating selected tissues of the heart, [0093]; AFib ablation from within an atrium of the heart, [0173]), the electromagnetic navigation system comprising: 
memory configured to store data ([0115]); and 
a processor (60, Fig. 5), in communication with the memory ([0115]), configured to: 
receive transmitting signals from one or more sensors of the medical tool (transmission of feedback signals from the catheter to the system processor … indicative of … location of distal portion of catheter, Barrish, [0040]);

control a display of the location of the medical tool based on the location data for presenting the location of the tool(identify the relationships between the sensor coordinate system, the display coordinate system … catheter movement, as shown in the display, [0114]).  It is a given that location data must be available in order to be shown in the display, whether that availability must be “determined” or not is debatable.
Barrish does not explicitly teach that the one or more sensors comprises at least a magnetic field location sensor; to determine whether location data, corresponding to a location of the medical tool, is available; if the location data is available within the transmitting signals: provide anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available within the transmitting signals: determine an estimated location of the medical tool based on the transmitting signals comprising a velocity of the medical tool and an acceleration of the medical tool; generate estimated location data corresponding to the estimated location of the medical tool; control the display of the location of the medical tool based on the estimated location data; and provide the anatomical information comprising the maps of the heart in the display based on the location data.
However, Barrish teaches that the movement sensing may include at least an accelerometer, gyroscope, and/or an inertial measurement unit ([0017], [0039], [0083]) and that the sensing may be performed by at least two different sensing types ([0083]), which suggests that the accelerometer and/or IMU could be used in combination with the electromagnetic navigation sensor.  Furthermore, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity 
In regard to the use of magnetic field location sensors, Barrish does disclose use of an electromagnetic navigation sensor ([0083]) and electromagnetic navigation system ([0176]) for sensing position.  Isham teaches that electromagnetic navigation systems may have one or more sensors capable of monitoring magnetic fields ([0047]) to obtain position.  These sensors are understood to be magnetic field location sensors because they sense magnetic field and are used for determining location.  Isham describes a general known instance of an electromagnetic navigation system, so it would have been obvious to a person of ordinary skill that the electromagnetic navigation system of Barrish would be comprised of sensors of the same type.
In regard to determining whether location data, corresponding to a location of the medical tool, is available and specifically estimating position based on velocity and acceleration of the tool when the data is not available, Shoham teaches using an inertial measurement unit to provide back-up positional information if an image is lost (Abstract), which corresponds to lost location data from an ultrasound image.  Shoham also teaches that drift is inherent to an IMU tracking position ([0008]), which motivates reserving the use of the IMU in Barrish for positioning to instances in which the electromagnetic navigation location data is not available.  Barrish on its own suggests 
Deno teaches providing anatomical information comprising maps of the heart (generate anatomical maps of tissue 12, [0032]; tissue 12 comprises heart or cardiac tissue, [0018]; generate a three-dimensional anatomical map … heart, [0033]) in a display (illustration on display device 34, [0033]) based on location data (locations of the catheter electrodes are measured … “cloud” of points … create a “shell” representing the shape of the heart, [0033]).  The anatomical maps of Deno are of clear relevance to Barrish, because Barrish teaches that tools for electrophysiology mapping may be used ([0092]), and the anatomical maps would aid in visualizing and navigating the heart for ablation or other procedures.  In the context of Barrish, any location data or estimated location data would obviously be useful in the same manner as the catheter positions of Deno for generating a map.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Barrish such that the one or more sensors comprises at least a magnetic field location sensor; to determine whether location data, corresponding to a location of the medical tool, is available; if the location data is available within the transmitting signals: provide anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available within the transmitting signals: determine an estimated location of the medical tool based on the transmitting signals comprising a velocity of the medical tool and an acceleration of the medical tool; generate estimated location data corresponding to the estimated location of the medical tool; control the display of the 
Regarding claim 10, the combination of Barrish, Shoham, Deno, and Isham makes obvious the electromagnetic navigation system of claim 9, wherein the processor is further configured to: receive electrical signals indicating a plurality of locations (change in position, [0016]) of the medical tool over time (housing pose data may optionally be obtained, [0083]); and generate the location data based on the electrical signals (sensing of this housing pose data, [0083]).  The sensors, particularly an electromagnetic navigation sensor, would necessarily generate electrical signals from which the data is obtained.
Regarding claim 15, Barrish discloses a non-transitory computer readable medium (memory or storage media, [0115]) having instructions locating a medical tool  (e.g. catheters, [0082]) in a three dimensional (3D) space within a heart (direct catheters inside the heart of the patient, [0009]; ablation from within an atrium of the heart, [0173]) during a surgical procedure (surgical system for use with tissue of a patient, [0028]; surgical method, [0031]; medical procedure, [0043] and Fig. 1; ablating selected tissues of the heart, [0093]; AFib ablation from within an atrium of the heart, [0173]) using an electromagnetic navigation system (movement of a hand-held housing … sensed in 1, 2, or 3 positional degrees of freedoms … electromagnetic navigation sensor, [0083]; feedback signals being indicative of … location of the distal portion of the catheter, [0040]; sensor 63 … location of proximal base 21, [0114] and Fig. 5), the instructions executable by a computer (processor 60, [0115]) of the electromagnetic navigations system to cause the electromagnetic navigation system to perform:
receive transmitting signals from one or more sensors of the medical tool (transmission of feedback signals from the catheter to the system processor … indicative of … location of distal portion of catheter, Barrish, [0040]);
if the location data is available within the transmitting signals: 
controlling a display of the location of the medical tool based on the location data (identify the relationships between the sensor coordinate system, the display coordinate system … catheter movement, as shown in the display, [0114]). It is a given that location data must be available in order to be shown in the display, whether that availability must be “determined” or not is debatable.
Barrish does not  explicitly teach that the one or more sensors comprises at least a magnetic field location sensor; determining whether location data, corresponding to a location of the medical tool, is available; if the location data is available within the transmitting signals: providing anatomical information comprising maps of the heart in 
However, Barrish teaches that the movement sensing may include at least an accelerometer, gyroscope, and/or an inertial measurement unit ([0017], [0039], [0083]) and that the sensing may be performed by at least two different sensing types ([0083]), which suggests that the accelerometer and/or IMU could be used in combination with the electromagnetic navigation sensor.  Furthermore, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity and integration again to obtain position. In particular, the known kinematic formula for change in position using acceleration includes a term for initial velocity. Thus, the use of velocity in estimating the location would have been obvious, if not inherent, as a well-known means of obtaining position from accelerometer data.  Additionally it is well-known that gyroscopes provide angular velocity data, which may meet the claimed velocity. 
In regard to the use of magnetic field location sensors, Barrish does disclose use of an electromagnetic navigation sensor ([0083]) and electromagnetic navigation system ([0176]) for sensing position.  Isham teaches that electromagnetic navigation systems 
In regard to determining whether location data, corresponding to a location of the medical tool, is available and specifically estimating position based on velocity and acceleration of the tool when the data is not available, Shoham teaches using an inertial measurement unit to provide back-up positional information if an image is lost (Abstract), which corresponds to lost location data from an ultrasound image.  Shoham also teaches that drift is inherent to an IMU tracking position ([0008]), which motivates reserving the use of the IMU in Barrish for positioning to instances in which the electromagnetic navigation location data is not available.  Barrish on its own suggests the use of both systems for positioning, but in light of Shoham it is clear that the IMU is best relied upon when other location data is not available to limit the effect of drift.
Deno teaches providing anatomical information comprising maps of the heart (generate anatomical maps of tissue 12, [0032]; tissue 12 comprises heart or cardiac tissue, [0018]; generate a three-dimensional anatomical map … heart, [0033]) in a display (illustration on display device 34, [0033]) based on location data (locations of the catheter electrodes are measured … “cloud” of points … create a “shell” representing the shape of the heart, [0033]).  The anatomical maps of Deno are of clear relevance to Barrish, because Barrish teaches that tools for electrophysiology mapping may be used 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Barrish such that  the one or more sensors comprises at least a magnetic field location sensor; determining whether location data, corresponding to a location of the medical tool, is available; if the location data is available within the transmitting signals: providing anatomical information comprising maps of the heart in the display based on the location data; if the location data is not available within the transmitting signals: determining estimated location data, corresponding to an estimated location of the medical tool based on the transmitting signals comprising a velocity of the medical tool and an acceleration of the medical tool; generating estimated location data corresponding to the estimated location of the medical tool; controlling the display of the location of the medical tool based on the estimated location data; and providing the anatomical information comprising the maps of the heart in the display based on the estimated location data.  Use of magnetic field location sensors would have been obvious as a substitution of the sensors for a generally known type of electromagnetic navigation system, yielding predictable results.  One would have been motivated to determine whether location data (i.e. data from the electromagnetic navigation sensor) is available and use the results of the accelerometer/IMU to estimate location specifically when the location data is not available for the benefit of being able to keep track of tool positioning if the 
Regarding claims 16, the combination of Barrish, Shoham, Deno, and Isham makes obvious the non-transitory computer readable medium according to claim 15, wherein the method further comprises: receiving electrical signals indicating the location of the medical tool (housing pose data may optionally be obtained, [0083]); and generating the location data based on the electrical signals (sensing of this housing pose data, [0083]).  The sensors, particularly an electromagnetic navigation sensor, would necessarily generate electrical signals from which the data is obtained.
Regarding claim 22, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method of claim 21, wherein the transmitting signals comprises at least acceleration data from an accelerometer of the one or more sensors (sensor typically transmitting signals to the system processor associated with movement, [0040]; sensor system comprising an accelerometer …to measure movement, [0012]), the acceleration data being used to determine the acceleration of the medical tool for the determination of the estimated location (sensor system comprising an accelerometer …to measure movement, [0012]), and the magnetic field location sensor and the accelerometer being disposed at different locations on the medical tool.  Without further specification of the locations, disposal at different locations is inherent.  An accelerometer and a magnetic field location sensor are different tools having different components.  Therefore, they physically cannot occupy the exact same space.  The movement measured by an accelerometer is inherently acceleration.
Barrish does not explicitly teach that the acceleration data is used to determine the velocity. Furthermore, as noted with respect to claim 1, it is well known that determining position from acceleration involves double integration, i.e. integration to obtain velocity and integration again to obtain position. In particular, the known kinematic formula for change in position using acceleration includes a term for initial velocity. Thus, the use of velocity in estimating the location would have been obvious, if not inherent, as a well-known means of obtaining position from accelerometer data.  Even if the initial velocity would not necessarily be determined from acceleration data, it certainly would have been obvious to use integrate acceleration once to obtain velocity and integrate velocity to obtain position in accordance with the standard Newtonian method of determining change in position from acceleration.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the acceleration data is used to determine the velocity.  Use of acceleration to determine velocity would have been obvious as part of a known, standard method for using acceleration to calculate change in position, yielding predictable results.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham, Deno, and Isham as applied to claims 1, 9, and 15 above, and further in view of Somieski (US Pat 9791279).

Regarding claims 3, 11, and 17, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method, electromagnetic navigation system, and non-transitory computer readable medium of claims 1, 9, and 15, respectively wherein if the location data is not available, the method further comprises: determining (the processor is further configured to determine) whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is available, determining (the processor is further configured to determine) the estimated location of the tool based on the accelerometer data.
However, this determination is almost a given for the combination, because Barrish teaches that accelerometer data may be used to estimate location ([0083]) and Shoham indicates use of such data when location data is not available (Abstract).  Clearly, the accelerometer data cannot be used if it is not available, so it would have been obvious to determine if the data is available and use it to determine the estimate location, as discussed above with respect to claim 1, when the acceleration data is available.
Furthermore, such determinations are known in the art.  For example, Somieski teaches that velocity, which is used to determine position (equation (11), col.9, line 44), can be determined from an accelerometer measurement, if one or more accelerometers are available (col. 9, line 55-57), thus implying that availability is determined and the acceleration data is used to estimate location if available.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include, if the location data is not available, determining whether accelerometer data, .

Claims 4, 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham, Deno, and Isham as applied to claims 1, 9, and 15 above, and further in view of Pande et al. (US PGPub 20110071759) and Malalur et al. (US Pat 8457880).

Regarding claims 4, 12, and 18, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method, electromagnetic navigation system, and non-transitory computer readable medium of claims 1, 9, and 15, respectively.
The combination does not necessarily teach calculating the velocity of the medical tool and acceleration of the medical tool for a plurality of locations over time, and determining whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is not available, determining the estimated location of the medical tool using one or more previous velocity calculations and one or more previous acceleration calculations of the medical tool.
Pande discloses, for an invention directed to navigation systems in general, prediction position using previous GNSS position, velocity, and acceleration measurements when a GNSS receiver is in a sleep mode ([0009]).  Although GNSS 
Furthermore, Malalur teaches that a common approach to determining velocity and acceleration is to calculate them from time derivatives of position and velocity (col. 1, lines 28-33).  Thus, it would have been obvious to use this common approach to calculate velocity and acceleration at various locations over time using the electromagnetic navigation system, so that these may be used to extrapolate position from previous estimates in the event that accelerometer data is not available.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the described combination to include calculating the velocity of the medical tool and acceleration of the medical tool for a plurality of locations over time, and determining whether accelerometer data, which indicates the acceleration of the medical tool, is available; and if the accelerometer data is not available, determining the estimated location of the medical tool using one or more previous velocity calculations and one or more previous acceleration calculations of the medical tool.  Estimating current location using previous estimates from the electromagnetic navigation system when acceleration data is unavailable would help improve accuracy of location estimation.
Regarding claim 5, the combination of Barrish, Shoham, Deno, Isham, Pande and Malalur makes obvious the method of claim 4.  The combination does not necessarily teach the one or more previous velocity calculations comprise calculating 
However, as indicated above, Malalur teaches calculating velocity using time derivatives of position, which is based on a change in location and a change in time, and teaches calculating acceleration based on time derivatives of velocity, which is based on a change in velocity and a change in time (col. 1, lines 28-33).  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the one or more previous velocity calculations comprise calculating the velocity of the medical tool based on a change in location and a change in time; and the one or more previous acceleration calculations comprise calculating the acceleration based on a change in the velocity and a change in time.  Use of this “common approach” to estimating position would have been obvious as a known means of position estimation in the art, substitution of which would yield predictable results.

Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham, Deno, and Isham as applied to claims 1, 9, and 15 above, and further in view of Ritter et al. (US PGPub 2007027686).

Regarding claims 8, 14, and 20, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method, electromagnetic navigation system, and non-transitory computer readable medium of claims 1, 9, and 15 respectively. The 
However, Ritter teaches that Kalman filtering techniques are known for reducing cumulative errors from inertial sensing devices to perform regular re-calibrations of dead-reckoning navigation ([0026]).  Since the estimated location data is provided via inertial measurement unit in the context of the combination, it would have been obvious to filter the estimated location data via Kalman filtering to reduce the cumulative errors due to drift.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that if the location data is not available: filtering, via a Kalman filter, the estimated location data to provide filtered estimated location data; and providing the filtered estimated location data for presenting the estimated location of the tool.  Kalman filtering the estimated location and presenting the filtered estimate location would improve accuracy by reducing cumulative errors due to drift.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barrish in view of Shoham, Deno, and Isham, as applied to claim 1 above, and further in view of Boveja et al. (US PGPub 20140243641).

Regarding claim 23, the combination of Barrish, Shoham, Deno, and Isham makes obvious the method of claim 1.  The combination does not necessarily teach that the magnetic field location sensor is disposed at a tip of the medical tool and provides, within the transmitting signals, an amplitude and a phase of magnetic fields within the heart.
However, Isham further reaches the magnetic field location sensor is disposed at a tip of the medical tool (6 DOF sensor is provided at the tip … additional sensors distributed along the distal length, [0121]).  It would have been obvious to place such a sensor at the tip of the catheter in Barrish to aid in locating the tool within the heart.
Boveja discloses use of a location sensor inside mapping and ablation catheter tips and further teaches that data on amplitude and phase of the magnetic field are gathered and analyzed ([0007]).  Thus, amplitude and phase data is known data of interest in the field of electroanatomic mapping with a magnetic field location sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the magnetic field location sensor is disposed at a tip of the medical tool and provides, within the transmitting signals, an amplitude and a phase of magnetic fields within the heart.  It would have been obvious to locate the sensor within the top of the catheter to aid in locating the tool within the heart.  It would have been obvious to include amplitude and phase data of the magnetic fields to aid in electroanatomic mapping of the heart according to known means.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIAM R CASEY/Examiner, Art Unit 2862  

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864